Acknowledgments
1. 	Applicant’s arguments, filed on 4/9/2021 is acknowledged.  Accordingly claim(s)
18-19, 21 and 24-38 remain pending.
2.	Claim(s) 1-17, 20 and 22-23 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20210706, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 18-19, 21 and 24-38 are allowed, subject to the examiner’s amendment described below.
Response to Arguments

5.	Applicant’s arguments with regard to the prior 35 USC 112(a) and 35 USC 112(b) rejections have fully been considered and is persuasive; therefore, the rejections are withdrawn.


Reasons for Allowance
6.	Claim(s) 18-19, 21 and 24-38 are allowed.
7.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost 
  	The closest prior art of record (US Patent Publication 2012/0216041 to Naono) which discloses a system including a first server which stores a first encryption key and a second server which stores a second encryption key. The first server has a storage unit which stores double encryption information obtained by subjecting the information to double encryption using a first encryption key and a second encryption key. The first server stores encrypted information obtained by encrypting the information by a third encryption key. The first server further stores a double encryption key obtained by encrypting the third encryption key and the second encryption key. 
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 18 and 31, specifically the combination of steps of:
decrypting, by the computing device, the data of the subtask representing the virtual ICC; loading, by the computing device, the second executable code of the task into an instruction memory of the computing device and the decrypted data of the subtask into a data memory of the computing device; and clearing, by the computing device, the task and the subtask from the instruction memory, as recited in claim(s) 18 and 31.  Moreover, the missing claimed elements from Naono are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the Naono disclosures because it is not common to: decrypting, by the computing device, the data of the subtask representing the virtual ICC; loading, by the computing device, the second executable code of the task into an instruction memory of the computing device and the decrypted data of the subtask into a data memory of the computing device; and clearing, by the computing device, the task and the subtask from the instruction memory.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 19, 21, 24-30 and 32-38 are also allowable for the same reason(s) described above.

8.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        7/6/2021